Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
 The following is an examiner's statement of reasons for allowance:
The prior art of record cited by the Applicant and by the Examiner, fails to teach or suggest the underlined limitations as follow:
  A method comprising: determining, by a wireless device, a first transmission power for a first signal in a first time interval associated with a first cell configured for the wireless device; determining a second transmission power for a second signal in a second time interval associated with a second cell configured for the wireless device, wherein the first signal overlaps in time with the second signal for an overlap period; determining that a calculated power value, comprising the first transmission power and the second transmission power, exceeds an allowable transmission power; reducing transmission power of one or more of the first signal or the second signal during the overlap period; and based on the overlap period exceeding a duration threshold, reducing transmission power of the one or more of the first signal or the second signal during a non-overlap period. As indicated in independent claim 1.
 	Independent claims 11, 21, 31, 41, 47, 53, and 59 have similar limitation and are allowed for the same reasons.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        6/15/2021